NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            10-MAR-2022
                                            09:02 AM
                                            Dkt. 11 OAWST


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


              BARINNA POON, Plaintiff-Appellant, v.
                REBECCA J. DUNN and DAVID L. DUNN
  CO-PERSONAL REPRESENTATIVES OF THE ESTATE OF THOMAS P. DUNN,
                    ESTATE OF THOMAS P. DUNN;
     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
    DOE CORPORATIONS 1-10; DOE NON-PROFIT CORPORATIONS 1-10;
                AND DOE GOVERNMENT ENTITIES 1-10,
                       Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By:   Ginoza, Chief Judge, Leonard and McCullen, JJ.)
           Upon consideration of the Stipulation of Dismissal of
Appeal with Prejudice, filed February 9, 2022, by Plaintiff-
Appellant Barinna Poon, the papers in support, and the record, it
appears that: (1) the appeal has not been docketed; (2) the
parties stipulate to dismiss the appeal with prejudice and bear
their own attorneys' fees and costs on appeal; (3) the
stipulation is dated and signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(a).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, March 10, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2